DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions.

2	Claims 53-65 are pending upon entry of amendment filed on 1/15/21.  

3. 	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 53-65 are allowed.

Upon approval of the terminal disclaimer filed on 4/19/21 obviates the nonstatutory obviousness type double patenting rejections.

The following is an examiner’s statement of reasons for allowance: the claims are allowable because the most pertinent art of record teaches alkylglycoside having CMC value of less than 1.0mM is used while the claimed method requires CMC value greater than 1.0mM.  IN addition, the ‘096 publication (of record) uses longer chained alkyl groups 12-14 carbon chains while the claimed method uses 6-10 (at most) carbon chains are used (see p. 16 of the ‘096 publication, claims).

4.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.	Any inquiry concerning this communication or earlies communications from the examiner should be directed to Yunsoo Kim whose telephone number is 571-272-3176. The examiner can normally be reached on Mon-Fri, 8:30-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

Yunsoo Kim
Patent Examiner
Technology Center 1600
April 27, 2021
/YUNSOO KIM/Primary Examiner, Art Unit 1644